
	

113 HR 1898 IH: To protect the child custody rights of deployed members of the Armed Forces, and for other purposes.
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1898
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Turner (for
			 himself and Mr. Andrews) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To protect the child custody rights of deployed members
		  of the Armed Forces, and for other purposes.
	
	
		1.Protection of child custody
			 arrangements for parents who are members of the Armed Forces
			(a)Child custody
			 protectionTitle II of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 521 et seq.) is amended by adding at the end the following new
			 section:
				
					208.Child custody
				protection
						(a)Restriction on
				temporary custody orderIf a
				court renders a temporary order for custodial responsibility for a child based
				solely on a deployment or anticipated deployment of a parent who is a
				servicemember, then the court shall require that, upon the return of the
				servicemember from deployment, the custody order that was in effect immediately
				preceding the temporary order shall be reinstated, unless the court finds that
				such a reinstatement is not in the best interest of the child, except that any
				such finding shall be subject to subsection (b).
						(b)Limitation on
				consideration of member’s deployment in determination of Child’s Best
				InterestIf a motion or a
				petition is filed seeking a permanent order to modify the custody of the child
				of a servicemember, no court may consider the absence of the servicemember by
				reason of deployment, or the possibility of deployment, as the sole factor in
				determining the best interest of the child.
						(c)No Federal
				jurisdiction or right of action or removalNothing in this section shall create a
				Federal right of action or otherwise give rise to Federal jurisdiction or
				create a right of removal.
						(d)PreemptionIn
				any case where State law applicable to a child custody proceeding involving a
				temporary order as contemplated in this section provides a higher standard of
				protection to the rights of the parent who is a deploying servicemember than
				the rights provided under this section with respect to such temporary order,
				the appropriate court shall apply the higher State standard.
						(e)Deployment
				DefinedIn this section, the term deployment means
				the movement or mobilization of a servicemember to a location for a period of
				longer than 60 days and not longer than 540 days pursuant to temporary or
				permanent official orders—
							(1)that are
				designated as unaccompanied;
							(2)for which
				dependent travel is not authorized; or
							(3)that otherwise do
				not permit the movement of family members to that
				location.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title II the following
			 new item:
				
					
						208. Child custody
				protection.
					
					.
			
